Case 1:18-cv-03368-RLY-MPB Document 38 Filed 09/18/19 Page 1 of 5 PageID #: 213



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 CHRISTOPHER MCCALLEY Individually          )
 and as Parents of Patrick McCalley,        )
 MARILYN MCCALLEY Individually and as       )
 Parents of Patrick McCalley,               )
 PATRICK MCCALLEY Deceased,                 )
                                            )
                          Plaintiffs,       )
                                            )
                       v.                   )             1:18-cv-03368-RLY-MPB
                                            )
 CARMEL CLAY SCHOOL CORPORATION )
 doing business through the Board of School )
 Trustees of the Carmel Clay Schools,       )
 CARMEL HIGH SCHOOL,                        )
 CITY OF CARMEL,                            )
 TOBY STEELE,                               )
 NICHOLAS WAHL,                             )
 PHIL HOBSON Carmel Police Officer,         )
                                            )
                          Defendants.       )

             ENTRY ON DEFENDANT WAHL’S MOTION TO DISMISS

        On October 6, 2016, seventeen-year-old Patrick McCalley died from a self-

 inflicted gunshot wound within minutes of leaving high school. His parents sued both the

 school corporation and its officials claiming their disciplinary actions taken hours before

 Patrick’s death violated both his rights under the Constitution and Indiana law.

 Defendant Nicholas Wahl now moves to dismiss the complaint against him. For the

 reasons stated below, the court GRANTS Wahl’s motion.




                                              1
Case 1:18-cv-03368-RLY-MPB Document 38 Filed 09/18/19 Page 2 of 5 PageID #: 214



        Taking the allegations in the Complaint in the light most favorable to Plaintiffs,

 see Sevugan v. Direct Energy Services, LLC, 931 F.3d 610, 612 (7th Cir. 2019), the court

 provides only what is necessary to resolve the present motion.

        In 2016, Patrick was a junior at Carmel High School. (“CHS”) (Filing No. 1-1,

 Complaint ¶ 12). On October 6, 2016, Toby Steele, the principal of CHS, ordered Patrick

 to come to his office to discuss two racially charged social media messages Patrick sent

 to another student the week before. (Id. ¶¶ 15, 20). While in Steele’s office, Patrick was

 not free to leave and was repeatedly questioned by Steele and Officer Phil Hobson, a

 school resource officer at CHS. (Id. ¶¶ 9, 16 – 19). Even though Patrick admitted that he

 sent the messages and apologized to the other student, Steele ordered Patrick to remain in

 the office alone while Steele continued to “investigate” the wrongdoings. (Id. ¶ 20). The

 only time Patrick was permitted to leave the office was to get lunch; however, school

 officials escorted Patrick to the lunchroom and required that he eat his lunch back in

 Steele’s office. (Id. ¶ 26).

        Officer Hobson and Steele insisted that Patrick write a “self-incriminating”

 statement and sign it “under oath.” (Id. ¶ 24). They directed Patrick to admit in writing

 he had committed repeated acts of bullying and/or harassment “under the penalties of

 perjury.” (Id. ¶ 21). At some point during the interrogation, school officials confiscated

 Patrick’s phone without his consent and told him he would be getting suspended or

 expelled. (Id. ¶¶ 24, 29). School officials did not provide Patrick with an attorney or any

 type of support person while he was questioned. (Id. ¶ 23). After hours of confinement

 and interrogation, Steele finally called Patrick’s father and informed him that Patrick had

                                              2
Case 1:18-cv-03368-RLY-MPB Document 38 Filed 09/18/19 Page 3 of 5 PageID #: 215



 sent inappropriate social media messages. (Id. ¶ 27). Steele did not inform him,

 however, that Patrick had been interrogated and isolated for hours and that Patrick had

 been forced to write an incriminating statement. (Id.). After learning from Patrick’s

 father that Patrick owned a car and could drive himself home, Steele released Patrick

 from school. (Id. ¶¶ 28,29). Within minutes of leaving CHS and arriving at his home,

 Patrick killed himself. (Id. ¶ 32).

        Wahl was the Superintendent of Carmel Clay School Corporation at the time of

 Patrick’s death. (Id. ¶ 8). He now moves to dismiss all of the claims against him. (Filing

 No. 10). The Complaint only contains one specific allegation directed at Wahl:

        At all relevant times herein Defendant Nicholas Wahl, as Superintendent of
        Carmel Clay School Corporation, was a managing agent, charged with the
        duties of the general administration of the school district, including, but not
        limited to, Carmel High School, hiring of teachers, safety of student
        population, training and oversight of all staff and school operations at Carmel
        High School, among other responsibilities. Mr. Wahl is sued in his official
        capacity.

 (Id. ¶ 8) (emphasis added).

         Wahl’s motion must be granted. “[A] claim against a school official in his

 official capacity ‘is not a suit against the official but rather is a suit against the official’s

 office . . . [a]s such, it is no different from a suit against the [school] itself.’” J.H. v.

 School Town of Munster, 160 F.Supp.3d 1079, 1085 (N.D. Ind. 2016) (quoting Will v.

 Michigan Dept. of State Police, 491 U.S. 58, 71 (1989) (citation omitted)). Here, the

 claims against Wahl in his official capacity are duplicative of the claims against Carmel

 Clay School Corporation. See J.H., 160 F.Supp.3d at 1085. Therefore, the claims against

 Wahl must be dismissed.

                                                  3
Case 1:18-cv-03368-RLY-MPB Document 38 Filed 09/18/19 Page 4 of 5 PageID #: 216



        Plaintiffs argue that Wahl may have personally been involved with the deprivation

 of Patrick’s rights. See id. at 1088 – 90; see also Doe v. Champaign Community Unit 4

 School Dist., No. 11–CV–3355, 2013 WL 3712350, at *4 – 5 (C.D. Ill. July 12, 2013).

 They also argue that several state claims remain against Wahl even if the federal claims

 against him are barred because there are allegations Wahl acted intentionally and

 recklessly. See J.H., 160 F.Supp.3d at 1095. The problem for Plaintiffs is that the

 Complaint specifically says Wahl is being sued in his official capacity, and it lacks any

 allegations that Wahl had any personal involvement in Patrick’s confinement and

 interrogation. For example, there are no allegations that Wahl participated in the

 interrogation and confinement; that Wahl somehow encouraged Steele and Hobson or

 turned a blind eye to their conduct; or that Wahl created a policy that led to Patrick’s

 deprivation. Although federal pleading standards are quite liberal and Plaintiffs do not

 have to present evidence of Wahl’s involvement, Plaintiffs must present at least some

 factual allegations that plausibly suggest Wahl was involved. See Sevugan, 931 F.3d at

 614.

        Plaintiffs will be given leave to amend their complaint to add factual content

 related to Wahl’s involvement. See Loja v. Main Street Acquisition Corp., 906 F.3d 680,

 684 – 85 (7th Cir. 2018) (noting courts should give parties at least one chance to amend

 their complaint).

        For the reasons stated above, Defendant Wahl’s Motion to Dismiss (Filing No. 10)

 is GRANTED. All claims against Wahl are DISMISSED. Plaintiffs, however, are



                                               4
Case 1:18-cv-03368-RLY-MPB Document 38 Filed 09/18/19 Page 5 of 5 PageID #: 217



 granted leave to file an amended complaint to add allegations against Wahl. The

 Amended Complaint shall be filed NO LATER than October 1, 2019.


 SO ORDERED this 18th day of September 2019.




 Distributed Electronically to Registered Counsel of Record.




                                            5
